Citation Nr: 0304120	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-08 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.

2.  Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from October 1942 to January 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
left ear hearing loss, Meniere's disease, cyst removal of the 
right jaw, and a dental disability.  The claims were denied 
on the basis that they were not well-grounded.  In his March 
2000 substantive appeal, the veteran listed the issues on 
appeal as being service connection for left ear hearing loss 
and service connection for Meniere's disease.  The August 
2000 informal hearing presentation and subsequent 
correspondence from the veteran also indicated that the 
appeal was limited to these two issues.  Thus, those are the 
only issues before the Board.  

In an August 2002 rating decision, the prior denials of 
service connection were confirmed and continued.  In 
September 2002, the veteran was notified of this decision and 
of his procedural and appellate rights.  The veteran did not 
initiate an appeal as to that decision.  

Although the RO initially denied the service connection 
claims as being not well-grounded as noted, this is a 
standard no longer utilized as noted below.  However, the RO 
addressed the service connection issues on the merits in the 
June 2002 supplemental statement of the case, August 2002 
rating decision, and in the September 2002 supplemental 
supplemental statement of the case.  Thus, there is no 
prejudice to the veteran in that regard.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993)

The Board notes that the issue of entitlement to service 
connection for right ear hearing loss has been reasonably 
raised in the record.  The Board refers this matter to the RO 
for appropriate action.


FINDINGS OF FACT

1.  Left ear high frequency hearing loss disability is 
attributable to service.  

2.  Meniere's disease was not manifest during service and is 
not attributable to service.


CONCLUSIONS OF LAW

1.  Left ear high frequency hearing loss disability was 
incurred in service.  38 U.S.C.A. §§ 1110 1154, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2002).

2.  Meniere's disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In April 1999, the veteran was 
informed to submit evidence.  The record shows that the 
veteran was properly notified of the outcome of the November 
1999 decision, which denied his claim of service connection 
for left ear hearing loss and Meniere's disease.  An August 
2002 rating decision confirmed and continued the prior 
denial.  The discussion in the RO's November 1999 decision, 
January 2000 statement of the case, December 2001 letter 
discussing VCAA, June 2002 supplemental statement of the 
case, August 2002 rating decision, and September 2002 
supplemental statement of the case, informed the veteran of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  Further, a 
November 2002 letter informed the veteran that the RO was 
certifying the appeal; thus, the veteran could not reasonably 
expect further development of his claim.  Thus, the veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim and 
notice of how his claim was deficient.  Because no additional 
evidence has been identified by the veteran as being 
available, but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim.  Notably, his service medical 
records were obtained.  In addition, VA and private records 
have been obtained.  He was afforded VA examinations in July 
and August 2002.  Although the veteran's representative 
requested that VA obtain an expert opinion in this case 
regarding the etiology of the left ear hearing loss and 
Meniere's disease, the VA examinations contain VA medical 
opinions on that point.  As such, the Board finds that no 
further request for a medical opinion is warranted by VA.  In 
sum, the Board finds that the record contains sufficient 
evidence to make a decision on the claim.  VA has fulfilled 
its duty to assist.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Background

The veteran's WG AGO Form showed that he had active service 
from October 1942 to January 1946.  He served in the European 
Theater and was awarded the American Campaign Medal, the 
European African Middle Eastern Campaign Medal, the Good 
Conduct Medal, and the World War II Medal.  None of these 
awards is indicative of combat service.  He was a light truck 
driver during service.  

The service medical records reflect no complaints, treatment, 
or diagnosis of ear injury or disease during service.  The 
veteran's separation examination included a whispered voice 
audiological testing of 15/15 in both ears.  The examiner 
documented that there were no ear, nose, or throat 
abnormalities.  

Kaiser Permanente records reveal that the veteran was 
afforded an audiological examination in March 1998.  At that 
time, it was noted that the veteran reported experiencing a 
sudden onset of left ear hearing loss early in March 1998 and 
a hearing screening revealed that his hearing acuity was less 
in the left ear than the right ear.  The veteran also 
reported a constant buzzing noise in the left ear and 
difficulty with balance.  Results of pure-tone audiometry 
revealed a moderate, high frequency sensorineural hearing 
loss bilaterally.  Auditory discrimination for speech was 
excellent bilaterally when words were presented in a quiet 
environment.  Acoustic impedance testing demonstrated normal 
tympanic membrane mobility at the right side with a mild type 
"C" tympanogram indicated on the left side which suggested 
a slight amount of negative pressure within the left tympanic 
cavity.  Contralateral stapedial reflexes were consistent 
with high frequency sensorineural hearing loss and there was 
no evidence of adaptation on either the tone decay or roll 
over function tests bilaterally.  This would tend to conflict 
with retrocochlear nerve involvement at either ear.  

Further Kaiser Permanente records reveal the following.  A 
June 1998 audiological examination was performed.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
25
25
N/A
60

In July 1998, it was noted that the veteran had left 
sensorineural hearing loss with low frequency fluctuation and 
had had several episodes of vertigo with left aural pressure.  
Meniere's syndrome was discussed with the veteran.  

An August 1998 audiological examination was performed.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
55
55
40
50
65

It was noted that the veteran had been experiencing vertigo.  
In October 1999, the possibility of Meniere's disease was 
again noted.  

VA records have also been obtained.  In May 1999, it was 
noted that the veteran had had episodes of severe imbalance 
since March 1998.  It was noted that he possibly had 
Meniere's disease.  In July 1999, the veteran underwent a 
magnetic resonance imaging (MRI) performed by VA.  It was 
noted that the veteran had a history of asymmetric hearing 
loss.  The MRI yielded negative results.  In August 1999, the 
veteran was seen for left sensorineural hearing loss.  It was 
noted that the veteran had had symmetrical high frequency 
sensorineural hearing loss in 1996 and, since that time, 
several audiograms had shown fluctuating low frequency 
sensorineural hearing loss.

In July 2002, the veteran was afforded a VA audiology 
examination.  At that time, the veteran related that during 
service in the 1940's, he was a truck driver and experienced 
noise exposure such as small arms fire as well as incoming 
and outgoing artillery fire.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
55
60
75
75
100

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 8 percent in the left ear.  
The examiner determined that with regard to the left ear, the 
veteran had moderate sloping to profound sensorineural 
hearing loss.  In addition, it was determined that the 
veteran had Meniere's disease.  The examiner opined that with 
regard to left ear hearing loss, it was more likely than not 
due to Meniere's disease.  The examiner opined that the 
Meniere's disease was not likely due to noise exposure during 
service.  The examiner stated that the opinion was based on 
the case history, the claims file, and examination of the 
veteran.  

In August 2002, the veteran was afforded a VA ear 
examination.  At that time, the veteran reported that he had 
had several problems with his ears beginning during service 
and was exposed to loud noises during service from gunfire, 
mortar fire, and shelling.  Thereafter, he indicated that he 
recalled having problems hearing spoken words during 
conversations and high frequencies.  Four years ago, the 
veteran related that he developed a sudden onset of dizziness 
associated with left ear fullness and loss of hearing in the 
left ear.  He was diagnosed as having Meniere's disease at 
Kaiser Permanente and was placed on medication.  Thereafter, 
his symptoms slowly improved, but he still had difficulty 
with intermittent symptoms and dizziness.  Upon review of the 
claims file, the examiner opined that the veteran had 
bilateral high frequency hearing loss which was likely 
secondary to noise exposure incurred during service as well 
as left-sided low frequency hearing loss associated with 
Meniere's disease which was likely not causally related to 
service.  The examiner stated that the etiology of the 
Meniere's disease was not known.  


Analysis

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, the veteran asserts that 
he was exposed to loud noises during his wartime service in 
general as well as during combat service.  He recounts one 
episodes where "88's" were exploding around him for an 
extended period and his ears rang for days.  The Board notes 
that while the veteran is a wartime veteran, combat service 
is not specifically indicated in the record.  Thus, 38 
U.S.C.A. § 1154(b) is not for application..  The veteran is 
not competent to render a medical opinion as he is a 
layperson and does not possess medical expertise or training.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to render medical opinions).  
Therefore, the veteran is not competent to state that he has 
left ear hearing loss and/or Meniere's disease due to service 
to include due to noise exposure during service.  That being 
noted, the Board further notes that the veteran is competent 
to state that he was exposed to loud noises in general during 
service and his assertions regarding this noise exposure 
during service are consistent with 38 U.S.C.A. § 1154(a). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Additionally, 
the pertinent laws and regulations provide that sensorineural 
hearing loss (organic disease of the nervous system) will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
United States Court of Appeals for Veterans Claims ("the 
Court"), in Hensley v. Brown, 5 Vet. App. 155 (1993), 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service if there is sufficient evidence to demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 3.303(d).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran's service medical records reflect no complaints, 
treatment, or diagnosis of ear injury or disease during 
service.  The veteran's ears and hearing were shown to be 
normal.  There is no record of treatment for hearing loss or 
other ear disease or injury within one year of the veteran's 
separation from service.  Post-service records establish, in 
pertinent part, that the veteran currently has left ear 
hearing loss disability as contemplated within 38 C.F.R. 
§ 3.385 and Meniere's disease.  These diseases were first 
shown to be present during the late 1990's.

With regard as to the etiology of the veteran's current left 
ear hearing loss disability and his Meniere's disease, there 
are two medical opinions of record.  As noted, the veteran's 
personal opinion alone is not considered to be competent.  
Espiritu.  The VA examiner who conducted the July 2002 
audiological examination opined that with regard to left ear 
hearing loss disability, it was more likely than not due to 
Meniere's disease.  The examiner opined that the Meniere's 
disease was not likely due to noise exposure during service.  
The VA examiner who conducted the August 2002 ear examination 
opined that the veteran had left ear high frequency hearing 
loss disability which was likely secondary to noise exposure 
incurred during service as well as left ear low frequency 
hearing loss disability associated with Meniere's disease 
which was likely not causally related to service.  The 
examiner stated that the etiology of the Meniere's disease 
was not known.

The Board observes that the second opinion establishes that 
current left ear high frequency hearing loss disability is 
likely secondary to noise exposure incurred during service 
while low frequency left ear hearing loss disability is not.  
The veteran's has hearing loss disability under 38 C.F.R. 
§ 3.385 based on his high frequency hearing loss.  Taking 
into account that fact as well as the affirmative opinion of 
the VA examiner, he does have left ear high frequency hearing 
loss disability which is related to service.  Since this 
examiner was very specific differentiating between the two 
elements of the veteran's hearing loss disability (high 
frequency and low frequency) and stating which was service-
related and which was not, the Board affords more probative 
weight to that portion of the opinion than the opinion of the 
July 2002 VA examiner.  However, with regard to Meniere's 
disease, neither VA examiner concludes that it was related to 
service.  The first opinion establishes that current 
Meniere's disease is not related to service.  The second 
opinion does not come to any definitive conclusion.  The 
Board finds that the negative opinion (the first opinion) is 
probative as it was provided by a medical expert and is based 
on the record and an examination.  This opinion is therefore 
considered to be competent while the veteran's own personal 
assertion is not competent.  Therefore, the negative medical 
opinion establishes that current Meniere's disease is not 
related to service.  This fact is not negated by the second 
opinion.  In reaching this determination, the Board notes 
that the veteran did not complain of Meniere's during 
service, that the disorder was not manifest in proximity to 
service and that no professional has related it to service.  
Rather, the most probative evidence establishes that there 
was a very remote onset.  

In sum, the competent evidence establishes that the veteran's 
left ear high frequency hearing loss disability was incurred 
in service while the veteran's Meniere's disease was not 
incurred or aggravated in service.  

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.   In the case of 
left ear high frequency hearing loss disability, a 
preponderance of the evidence establishes that this disease 
is related to service, while a preponderance of the evidence 
is against the claim of service connection for Meniere's 
disease.  


ORDER

Service connection for left hear high frequency hearing loss 
is granted.

Service connection for Meniere's disease is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

